Appeal from an order dated April 6, 1951, denying appellants’ motion to dismiss the petition and nullifying certain resolutions of the board of trustees of the village of Patehogue and restraining one Mapes from acting as trustee until the title to the office is determined by a court of competent jurisdiction. Motion by petitioner-respondent and the nominal appellants to dismiss the appeal, renewed by permission on argument of the appeal, granted, without costs, and appeal dismissed, without costs, on the ground that the prosecution of said appeal was not authorized by the village board; and on the further ground that whether or not Mazzotti or Mapes is entitled to serve as village trustee has been reserved for determination in another proceeding and has properly become the subject matter of litigation in Matter of Mapes v. Swezey {post, p. 959, decided herewith). Present — Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ. [199 Mise. 987.]